
	
		One Hundred Eleventh Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. CON. RES. 43
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 21, 2009
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for the presentation of the Congressional Gold Medal to former Senator
		  Edward Brooke.
	
	
		Whereas
			 Edward William Brooke III was the first African American elected by popular
			 vote to the United States Senate and served with distinction for 2 terms from
			 January 3, 1967, to January 3, 1979;
		Whereas
			 on March 29, 2007, the United States Senate passed S. 682, sponsored by the
			 late Senator Edward M. Kennedy with 68 co-sponsors, by unanimous consent, to
			 award Senator Brooke the Congressional Gold Medal;
		Whereas
			 on June 10, 2008, the House passed S. 682 under suspension of the rules by
			 voice vote and a similar measure, H.R. 1000 was introduced in the House by
			 Representative Eleanor Holmes Norton with 286 co-sponsors; and
		Whereas
			 the President signed the bill on July 1, 2008, and it became Public Law
			 110–260: Now, therefore, be it
		
	
		1.Use of the rotunda of the Capitol for the
			 presentation of the Congressional Gold MedalThe rotunda of the United States Capitol is
			 authorized to be used on October 28, 2009, for the presentation of the
			 Congressional Gold Medal to former Senator Edward Brooke. Physical preparations
			 for the conduct of the ceremony shall be carried out in accordance with such
			 conditions as may be prescribed by the Architect of the Capitol.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
